Case: 20-40057     Document: 00515744834         Page: 1     Date Filed: 02/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              February 15, 2021
                                  No. 20-40057
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Richard Lee Ramos,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:19-CR-848-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Richard Lee Ramos pled guilty, pursuant to a written agreement, to
   conspiracy to transport aliens. He was sentenced to 120 months in prison,
   the statutory maximum and effective guidelines range. On appeal, Ramos
   argues first, that ineffective assistance of counsel rendered his guilty plea


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40057       Document: 00515744834          Page: 2     Date Filed: 02/15/2021




                                     No. 20-40057


   invalid, and second, that the district court erred when it increased his
   sentence for his supervisory role and denied him a reduction for accepting
   responsibility.
          The record is not sufficiently developed to allow us fairly to evaluate
   Ramos’s ineffective assistance of counsel claims. Therefore, we decline to
   consider them without prejudice to collateral review. See United States v.
   Isgar, 739 F.3d 829, 841 (5th Cir. 2014). Further, on the record before us,
   Ramos has not shown that his waiver of his right to appeal his sentence is
   invalid, and his suggestion that his right to appeal his sentence was reinstated
   by the district court’s comments at sentencing is unavailing. See United
   States v. Serrano-Lara, 698 F.3d 841, 843-45 (5th Cir. 2012); Fed. R.
   Crim. P. 11(c)(1); see also United States v. De Leon, 915 F.3d 386, 390 (5th
   Cir.), cert. denied, 139 S. Ct. 2731 (2019); United States v. Miles, 10 F.3d 1135,
   1140 (5th Cir. 1993).
          Accordingly, the judgment of the district court is AFFIRMED.




                                           2